If evidence of the respondent's general habit of driving would not have aided the jury upon the question before them the evidence was properly excluded. Shea v. Hillsborough Mills, 78 N.H. 57, 58. That the transaction in question was clearly described by witnesses is evidence from which it could be found that the trial of the collateral issue of the respondent's general habit of driving would be of no service and was therefore unnecessary. As the bill *Page 172 
of exceptions does not controvert the fact upon which the ruling was based, no error of law is presented. Amoskeag Co. v. Head, 59 N.H. 332, 337, 338; Emerson v. Lebanon, 67 N.H. 579. The ruling of the court is supported by the decisions. Bourassa v. Railway, 75 N.H. 359, 360, 361; Minot v. Railroad, 73 N.H. 317, 320; Tucker v. Railroad, 73 N.H. 132, 133.
In oral argument the position was taken that the inquiry "What sort of a driver is he?" was competent as an offer to prove respondent's good character in that respect, an issue always open to the defence in criminal cases. The contention loses sight of the different meanings attached to the word character. It may mean what a man is, which was what the excluded question called for. It also means what a man is thought to be, his reputation. It is in this latter sense that a defendant may put his character in issue. "By a rule which is almost universal (in American courts, at least), the personal knowledge and belief of the witness to character is rigorously excluded, and the community-reputation is all that will be listened to." Wig. Ev., s. 1980; State v. Lapage, 57 N.H. 245, 290; People v. Van Gaasbeck, 189 N.Y. 408; s.c. 22 L.R.A. (N.S.) 661; Commonwealth v. O'Brien, 119 Mass. 342. Whether in a proper case evidence of habit as tending to show the commission or non-commission of crime is admissible, or what evidence may be admitted of capacity to do an act (State v. Knapp, 45 N.H. 148) or to prove that a certain belief is entertained (Curtice v. Dixon, 74 N.H. 386, 396) is not now in question. Evidence of habit was properly excluded without reference to possible non-admissibility in a criminal case and evidence of reputation as proof of character was not offered.
The state's counsel called the killing of Mrs. Lund an atrocity. The respondent's view may have been and probably was that it was an unavoidable accident merely. But the bill of exceptions contains nothing tending to show that the characterization of the state's counsel was not justified upon the evidence as looked at by the state. State v. Small, 78 N.H. 525,530.
Whether without evidence the jury from their general knowledge could determine the effect of mental shock upon the senses of one stupefied by intoxication is a question of law because determinable by the court and not by the jury. Counsel did not misstate the evidence or testify as of his personal knowledge. At the most he asked the jury to draw an unwarranted inference. The respondent's rights would have been fully protected by an instruction to the jury that such inference could not be drawn if it could not be as matter of law. *Page 173 
In the absence of such request and exception to its denial no question of law is raised by the record.
Exceptions overruled.
PLUMMER, J., was absent: the others concurred.